Citation Nr: 0921184	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-08 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based upon the need 
for the regular aid and attendance of another person or by 
reason of being housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to special monthly pension on 
the basis of the need for regular aid and attendance of 
another person or by reason of being housebound.

In May 2009, the appeal was advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The Veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is he a patient in a nursing home because of mental 
or physical incapacity.

3.  The Veteran's conditions do not render him permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  He is able to walk unaided, to leave the house 
at his discretion, and to travel, and is independent in self-
care and activities of daily living.  He has no physical or 
mental incapacity requiring regular care or assistance 
against dangers in his daily environment.

4.  The Veteran is not substantially confined to his house or 
its immediate premises.

5.  The Veteran is over the age of 65 and served more than 90 
days during a period of war.

6.  The Veteran has a single disability rated at 60 percent 
for pension purposes.


CONCLUSION OF LAW

The criteria for special monthly pension payable at the 
housebound rate are met.  38 U.S.C.A. §§ 1502, 1521 (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special Monthly Pension

The Veteran seeks special monthly pension based upon the need 
for regular aid and attendance.  Special monthly pension at 
the aid and attendance rate is payable when the veteran is 
helpless or so nearly helpless that he requires the regular 
aid and attendance of another person.  To establish a need 
for regular aid and attendance, the veteran must be blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; a patient in a nursing 
home because of mental or physical incapacity; or show a 
factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-
(c), 3.352(a) (2008).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
veteran must be unable to perform one of the enumerated 
disabling conditions, but the veteran's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222 (1996).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  Bedridden is defined as a condition that, through 
its essential character, actually requires that the veteran 
remain in bed.  The fact that a veteran has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  The performance of the necessary aid 
and attendance service by a relative of the beneficiary or 
other member of his household will not prevent the granting 
of the additional allowance.  38 C.F.R. § 3.352.

A veteran receiving non-service-connected pension may receive 
housebound-rate special monthly pension if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. § 
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for special monthly pension at the aid and 
attendance rate.  38 U.S.C.A. § 1521(e) (West 2002); 38 
C.F.R. § 3.351(d) (2008).

A veteran will be determined to be permanently housebound 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. 
§ 1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2008).

The record reflects that the Veteran has been diagnosed with 
sensorineural hearing loss, renal cell carcinoma, status post 
right nephrectomy, renal failure, chronic lymphocytic 
leukemia (CLL), squamous cell carcinoma of the skin, 
hyperlipidemia, hypertension, gastritis, diverticulosis, and 
sexual dysfunction.  The associated records of treatment do 
not demonstrate either that the Veteran requires the regular 
aid and attendance of another person, that he is bedridden, 
or that he is housebound.  There is no evidence demonstrating 
that the Veteran has corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less.

On examination for housebound status or permanent need for 
the regular aid and attendance of another person in May 2007, 
the examining physician determined that the Veteran was able 
to walk unaided, feed himself, was able to sit up, did not 
need assistance in bathing and tending to hygiene needs, and 
was able to care for the needs of nature.  He was not 
bedridden, was able to travel and leave home without 
assistance, and did not require nursing home care.  Finally, 
the examining physician determined that there were no other 
pertinent facts which would show that the Veteran needed the 
regular aid and attendance of another person.

The Veteran underwent VA examination in June 2007 for the 
purpose of ascertaining whether his renal cell carcinoma, 
status post nephrectomy, rendered him bedridden or 
housebound, or that his renal condition otherwise required 
that he have the regular aid and attendance of another 
person.  Although the Veteran had a history of renal cell 
carcinoma, the examiner determined that his renal cell 
carcinoma was currently in remission, and that the residuals 
of his nephrectomy did not involve urinary incontinence or 
cardiovascular symptoms.  He was, however, in renal failure 
as a result of the cancer and nephrectomy.  The Veteran's 
renal failure, however, did not render him housebound nor in 
need of the regular aid and attendance of another person.

The Board finds that the preponderance of the evidence is 
against the award of special monthly pension based upon the 
need for regular aid and attendance.  There is no evidence 
demonstrating that the Veteran has diminished visual acuity; 
the Veteran thus does not have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less.  Accordingly, he does not 
meet the criteria of blindness, or near blindness.  
Additionally, the Veteran does not meet the criteria of 
confinement to a nursing home due to mental or physical 
incapacity, as he lives at home.  He does not have 
disabilities that could be assigned a total schedular rating 
with an additional 60 percent rating.  

The Veteran also does not meet the criteria to establish a 
factual need for aid and attendance of another person.  
Significantly, the Veteran has not described the situations 
in which he requires the assistance of another person.  He is 
able to walk unaided, dress and feed himself, bathe himself, 
and attend to the needs of nature independently.  No 
functional limitations of the upper extremities is 
demonstrated by the evidence of record.  

The Board also finds that a preponderance of the evidence is 
against the claim for special monthly compensation by reason 
of being housebound under the criteria of 38 U.S.C.A. 
§ 1502(c) and 38 C.F.R. § 3.351(d)(2).  The evidence does not 
show that he is housebound.  On examination for housebound 
status or permanent need for the regular aid and attendance 
of another person in May 2007 and on VA examination in June 
2007, the Veteran was found to be able to leave the home and 
its immediate premises.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2005).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in June 2007 and July 2007, 
and rating decisions in July 2007 and September 2007.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the 
March 2008 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.




ORDER

Entitlement to special monthly pension based upon the need 
for the regular aid and attendance of another person or by 
reason of being housebound is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


